Citation Nr: 1225256	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-48 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the residuals of a right leg injury, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service connection claim for the residuals of a right leg injury was adjudicated by a final July 2004 rating decision, and the RO declined to reopen the Veteran's claim in an unappealed October 2007 rating decision.  

2.  Evidence associated with the record since the issuance of the October 2007 rating decision is both new and material.

3.  The Veteran engaged in combat during service and received a combat-related right leg injury.

4.  Probative medical opinions authored by the Veteran's private and VA physicians link the Veteran's current right leg symptoms, diagnosed as peripheral vascular disease, to his in-service right leg injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for the residuals of a right leg injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The criteria for service connection for the residuals of a right leg injury, diagnosed as peripheral vascular disease, have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the reopening of the Veteran's claim for the residuals of a right leg injury, as well as the underlying merits of that claim, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Claim to Reopen

The RO initially denied the Veteran's service connection claim for the residuals of a right leg injury, referred to as right leg injury, fracture and burns, in an April 2004 rating decision.  In June 2004, the Veteran requested reconsideration of this claim and submitted evidence relevant to the claim, thereby precluding the finality of the April 2004 rating decision.  See 38 C.F.R. § 3.156(b).  The Veteran's claim was subsequently readjudicated by a July 2004 rating decision, and the Veteran failed to appeal this denial or submit any evidence relevant to the claim within one year of the issuance of the decision.  As such, the July 2004 rating decision's denial of the Veteran's service connection claim for the residuals of his right leg injury became final.  The RO subsequently declined to reopen the Veteran's service connection claim in an October 2007 rating decision, which the Veteran failed to appeal.  The instant appeal stems from the Veteran's disagreement with an April 2009 rating decision.

In order to prevail on his instant claim to reopen his previously-denied service connection claim (which the RO last declined to reopen in the final October 2007 rating decision), the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the 2004 rating decisions that initially denied the Veteran's service connection claim, the RO denied the claim because the Veteran's separation medical examination report failed to reflect any right leg abnormalities, thereby failing to suggest that the Veteran sustained a chronic right leg disorder during service.   The RO declined to reopen the Veteran's claim in October 2007 after concluding that the newly submitted evidence was not both new and material, as it failed to link a current right leg disorder to service.  Since this issuance of this October 2007 rating decision, the Veteran has submitted two medical opinions, one authored by his treating private physician and one by a VA physician, and both letters state that the Veteran has current residuals of his reported combat-related right leg wounds.  The Board finds that this evidence, coupled with evidence already of record reflecting that the Veteran sustained a combat related injury in April 1945 and is in receipt of both a Purple Heart Award and a Combat Infantry Badge, serve to link a current right leg condition to service.  Accordingly, the newly submitted evidence relates to the reason the Veteran's service connection claim was initially denied, and the Board accordingly finds this evidence to be both new and material.  

Thus, the Veteran's service connection claim for the residuals of an in-service right leg injury is reopened, and the merits of this claim are addressed below.

Service Connection

As referenced above, the Veteran contends that he should be awarded service connection for the residuals of his combat-related right leg injuries sustained during World War II.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

At the outset of this discussion, the Board notes that it appears that the majority of the Veteran's service treatment records are unavailable, as his records are were presumably among those destroyed in the 1973 fire of the National Personnel Records Center in St. Louis, Missouri.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran's available service-related records include his DD Form 214, which reflects that he received a wound in action on April 29, 1945, and that he was awarded both the Combat Infantryman Badge and a Purple Heart Award.  A re-creation of the Veteran's in-service in-patient treatment admissions from available data fails to include treatment for his reported in-service right leg injury.  However, the summaries from the available in-patient admission logs fail to include any treatment for April 1945, the month in which the Veteran's DD Form 214 reflects the Veteran received wounds in action.  The Veteran's separation medical history report is of record, and it fails to reflect that any right leg abnormalities were noted on separation from service.

The Veteran's post-service treatment of record reflects that in July 2008, the Veteran reported that he had to receive emergent care for a broken leg vein, and subsequent treatment records reflect a diagnosis of peripheral vascular disease as well as the Veteran's receipt of compression stockings.  Additionally, the Veteran's private treating primary care provider submitted a statement in January 2012 reporting that he had been treating the Veteran for more than ten years.  The physician further opined that based on the Veteran's reported in-service right leg injuries, coupled with the Veteran's complaints of increasing right leg pain, loss of circulation, and numbness, it is at least as likely as not that the Veteran's current right leg disorder is a result of or aggravated by his in-service right leg injuries.  Likewise, a VA physician authored a January 2012 letter in which he chronicles the Veteran's report of sustaining right leg injuries during service when his tank was fired upon by the enemy.  The VA physician further opined that it is at least as likely as not that the Veteran's chronic right leg pain and loss of circulation are caused by these combat-related right leg wounds.

After reviewing the evidence of record, the Board finds that service connection for the residuals of the Veteran's in-service right leg injuries, diagnosed as peripheral vascular disease is warranted.  In the instant case, the Board finds the Veteran's account of his in-service right leg injury to be presumptively credible, as his DD Form 214 documents that he was involved in combat and received a combat-related injury and related Purple Heart Award.  See Reeves, 682 F.3d at 998-99.  While the Veteran's service separation examination report does not specifically reflect findings of right leg abnormalities at that time, an assessment of a disability on separation from service is not a prerequisite to establishing service connection.  Rather, the evidence must reflect evidence of a current disability that has been etiologically related to an event, injury, or disease incurred during service.  Moreover, the Veteran's post-service treatment records and letters from his physicians document the Veteran's current symptoms of right leg pain, numbness, and poor circulation, which both his private and VA physician have linked to his in-service injury.  The Board finds that these opinions have great probative value, as they are conclusive, predicated on an accurate medical history, and supported by sufficient rationales.

Accordingly, the evidence of record establishes that the Veteran has a residual disability stemming from his in-service combat-related right leg injury.  Thus, service connection for these residuals is warranted.


ORDER

New and material evidence having been presented, the Veteran's service connection claim for the residuals of a right leg injury is reopened.

Service connection for the residuals of a right leg injury, diagnosed as peripheral vascular disease is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


